Title: Francis Coffyn to the American Commissioners, 7 July 1778: résumé
From: Coffyn, Francis
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Dunkirk, July 7, 1778: I refer you to my letter of the 5th. Mr. Amiel has given the people here time to carry out the plan they put before you, but they failed; he then gave me your letter of June 26. I might explain the conduct of those who tried to impose on you and wrong me, but the outcome vindicates me; I leave the explanation to Capt. Amiel. If any doubt remains I can show that those who tried to hurt me in the dark are afraid to justify themselves in the light.
I enclose the commission, instructions, and bond, which to my regret are now useless, and will do my best to settle with the surgeon. As you seem to approve the intelligence I send you, I shall transmit it to America; should it go to your correspondents in the ports or directly to Congress?
A Dutch merchant captain who arrived yesterday from Portsmouth says that he saw the crews of the Licorne and Pallas and two other vessels being taken to prison there on the 3rd, and that Admiral Keppel’s squadron had been reinforced and was ready for sea. I shall send the American seamen who are here, according to your instructions, by the first vessel for Nantes. But, as the English are expected to start taking French ships, I am afraid those poor people, who have already seen enough of English jails, will soon be captured again. Privateers will probably be fitting out as soon as hostilities start; might it not be better to keep the men here until the situation clarifies?
If Poreau’s perfidious insinuations have prejudiced you against me, for God’s sake allow me to convince you of their falsehood.>
